Dissenting Opinion by
Judge Colins :
I must respectfully dissent. Our scope of review of an arbitrator’s decision is limited. “An arbitration award must be upheld if it can in any rational way be derived from the collective bargaining agreement in light of language, context and any other indicia of the parties’ intention.” Pa. State Education Association v. Appalacia Intermediate Unit 08, Pa. , 476 A.2d 360 (1984). As reiterated by the majority, a court shall only modify such an award if it is contrary to law and if it had been a jury verdict, the court would have entered a different judgment or a judgment notwithstanding the verdict.1
*123The award in this case is not illegal, but, in fact, attempts to bring the agreement between the District and the teachers within the requirements enunciated in Scanlon v. Mount Union Area Board of Education, 51 Pa. Commonwealth Ct. 83, 415 A.2d 96 (1980), aff’d, 499 Pa. 215, 452 A.2d 1016 (1982), that a school district provide 180 days of instruction per year.
The award being a reasonable one, and not illegal, should be upheld.

 Section, 7302(d)(2) of the Judicial Code, 42 Pa. C. S. §7302 (<I) (2).